FILED
                           NOT FOR PUBLICATION
                                                                            OCT 19 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 19-30132

              Plaintiff-Appellee,                D.C. No. 1:18-cr-00095-EJL-2

 v.
                                                 MEMORANDUM*
ANDREW MUNOZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                      Argued and Submitted October 6, 2021
                               Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Andrew Munoz appeals his conviction and sentence on one count of

conspiracy to distribute methamphetamine and heroin, one count of distributing

heroin, and one count of distributing methamphetamine and heroin in violation of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), and (b)(1)(C). We have jurisdiction under

28 U.S.C. § 1291 and we affirm.

      Following conviction after a jury trial, the district court sentenced Munoz to

140 months in federal prison. Munoz argues that the district court erred in (1)

providing the jury with a deliberate ignorance instruction, (2) applying a two-level

gun possession sentence enhancement, and (3) failing to grant a downward

sentencing variance in light of the disparity in sentencing ranges for actual

methamphetamine versus methamphetamine mixture.

      A deliberate ignorance instruction is appropriate when the district court

concludes that “the jury could rationally find willful blindness even though it has

rejected the government’s evidence of actual knowledge.” United States v.

Heredia, 483 F.3d 913, 922 (9th Cir. 2007) (en banc). A strong showing of actual

knowledge does not preclude the district court from also providing a deliberate

ignorance instruction. Id. at 922–23. Throughout Munoz’s trial, the defense

repeatedly emphasized that there was no evidence that he had ever looked at the

contents of the packages he delivered to the undercover officer. The purpose of

this argument was to persuade the jury that Munoz did not know what he was

delivering. Because the jury could have found that he was aware the packages

likely contained drugs and deliberately avoided learning of their contents, we hold


                                           2
the court acted within its discretion in giving the jury the deliberate ignorance

instruction.

       Section 2D1.1(b)(1) of the U.S. Sentencing Guidelines instructs sentencing

courts that “[i]f a dangerous weapon (including a firearm) was possessed, increase

[the base offense level] by 2 levels,” unless “it is clearly improbable that the

weapon was connected with the offense.” USSG § 2D1.1, Commentary n.11.

Here, the jury convicted Munoz of participating in a conspiracy to distribute

methamphetamine and heroin lasting from 2017 through March 16, 2018. Munoz

was arrested on March 14, 2018, while the conspiracy was ongoing. According to

trial testimony, Munoz had two guns physically on him when he was arrested, and

another two guns were present with him in the vehicle. Therefore, the district court

did not err in concluding that Munoz possessed a dangerous weapon during the

commission of a drug offense.

       At sentencing, Munoz asked the district court to use a reduced base offense

level on the ground that purity testing of the methamphetamine resulted in an

unwarranted sentencing disparity. We hold that the court did not err in using the

higher base offense level.

      AFFIRMED.




                                           3